Judgment unanimously affirmed. *249Memorandum: By eliciting evidence concerning the photographic array and creating an inference that the array led to a mistaken identification of defendant, defense counsel opened the door to the prosecution’s evidence explaining the circumstances of the viewing (see, People v McCullars, 89 AD2d 669; see also, People v Bolden, 58 NY2d 741; People v Patterson, 88 AD2d 694, affd 59 NY2d 794).
We have examined defendant’s other contentions and we find them without merit. (Appeal from judgment of Supreme Court, Erie County, Flynn, J.—robbery, second degree, and sexual abuse, first degree.) Present—Callahan, J. P., Denman, Boomer, Green and Pine, JJ.